DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
The Examiner notes that Claim 12 contains the wrong status identifier, “(Previously Presented)” which should be “(Currently Amended)” since the claim contains amendments not previously presented. As such, Examiner has interpreted the status of Claim 12 as being ‘Currently Amended’ for purposes of examination. If this interpretation is incorrect then appropriate correction is required.
The Examiner further notes that failure to comply with the MPEP guidelines regarding proper claim status identifiers in the future will result in a Notice of Non-Compliance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohrer et al. (US Patent 8,667,254).
With regard to Claim 1, Rohrer teaches a memory system, comprising: 
a plurality of memory components (Col. 3 Ln. 11: “data necessary to support the various network services and various user applications are stored in a memory core 220 having one or more buffers 222 and 224”); and 
a processing device, operatively coupled with the plurality of memory components (Fig. 2: Processor 210 connected to Memory Core 220), to: 
receive a write request from a host system; and store data of the write request in a portion of a buffer of the memory system during a first time period in which the write request is pending in the memory system (Col. 3 Ln. 66: “the receive buffer 222 is divided into a general purpose portion 310 (read and write access),” wherein write requests can be buffered in the General Purpose Portion 310.); 
receive a read request from the host system; and store data of the read request in a portion of the buffer during a second time period in which the read request is pending in the memory system (Col. 3 Ln. 66: “the receive buffer 222 is divided into a general purpose portion 310 (read and write access),” wherein read requests can also be buffered in the General Purpose Portion 310.);
reserve a first portion of the buffer, the first portion shared for read requests and write requests; and buffer write requests and read requests in the first portion of the buffer (Col. 3 ; and
reserve a second portion of the buffer; and buffer, in the second portion, read requests but not write requests (Col. 3 Ln. 66: “the receive buffer 222 is divided into … an egress portion 330 (read from the buffer).”);
wherein the portion of the buffer storing the data of the write request overlaps at least in part with the portion of the buffer storing the data of the read request (Col. 3 Ln. 66: “the receive buffer 222 is divided into a general purpose portion 310 (read and write access),” wherein read and write portions within the General Purpose Portion 310 overlap.); and
wherein the first time period does not overlap with the second time period (Col. 5 Ln. 27: “FIG. 6 illustrates an illustrative status signal 600 of the present invention… The status signal provides a method for the memory core to inform the co-processors 230a-b as to when it is safe to access the buffers within the memory core, i.e., when the buffer is available for read or write operations.” Col. 5 Ln. 63: “by monitoring the status signal 600 generated by the buffer, a co-processor will be able to quickly determine whether it is safe to access the buffer for a read or write operation,” wherein the read/write time periods for accessing the ‘General Purpose Portion’ 310 of ‘Receive Buffer’ 222 in Rohrer will inherently not overlap since the buffer uses a ‘Status Signal 600’ when a current operation is in progress which blocks any further access to the same buffer.).

With regard to Claim 4, Rohrer teaches the memory system of claim 1, wherein the processing device is further to: reserve a third portion of the buffer; and buffer, in the third .

Claims 7, 11-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Patent 5,561,823).
With regard to Claim 7, Anderson teaches a method, comprising: 
storing, in a host system, an amount identifying available buffer capacity of a memory system for transmitting read requests and write requests from the host system to the memory system, the memory system having a plurality of memory components (Col. 1 Ln. 27: “In disk drive systems that use READ and WRITE buffers it becomes necessary to monitor the amount of data available in the READ buffer for a requested READ operation and the amount of space available in the WRITE buffer for a requested WRITE operation.”); 
transmitting, by the host system to the memory system, a read request to retrieve data from the memory components; reducing, by the host system, the amount based on the read request (Col. 3 Ln. 53: “READ Buffer monitor 8 maintains the total number of sectors stored in the READ buffer 1, the number of stored sectors available for transfer to the host and the number of sectors after having been transferred to the host are being held in the READ buffer 1.” Col. 7 Ln. 31: “The SECTOR TRANSFER FROM DISK signal on line 19 from disk interface 3 is connected to the UP input of sector counter 80 and increases the count by one each time the SECTOR TRANSFER FROM DISK signal is received by sector counter 80. The count in sector counter 80 is the total number of sectors stored in READ buffer 1, that is the number of sectors 
transmitting, by the host system to the memory system, a write request to store data in the memory components; and reducing, by the host system, the amount based on the write request (Col. 3 Ln. 44: “WRITE buffer monitor 6 maintains the total number of sectors stored in the WRITE buffer 4, the number of stored sectors released for transfer to the disk and the number of stored sectors not released for transfer to the disk.” Col. 5 Ln. 2: “The SECTOR TRANSFER FROM HOST signal on line 14 from host interface 2 is connected to the UP input of held counter 45. The count output of held counter 45 is connected by bus 58 to zero detector 44 and adder 46.”); and
storing, in the host system, an amount of available read buffer capacity of the memory system for transmitting read requests from the host system to the memory system (Col. 1 Ln. 27: “In disk drive systems that use READ and WRITE buffers it becomes necessary to monitor the amount of data available in the READ buffer for a requested READ operation and the amount of space available in the WRITE buffer for a requested WRITE operation.”); 
reducing, by the host system, the amount of available read buffer capacity based on the read request (Col. 7 Ln. 31: “The SECTOR TRANSFER FROM DISK signal on line 19 from disk interface 3 is connected to the UP input of sector counter 80 and increases the count by one each time the SECTOR TRANSFER FROM DISK signal is received by sector counter 80.”);
storing, in the host system, an amount of available write buffer capacity of the memory system for transmitting write requests from the host system to the memory system (Col. 1 Ln. 27: “In disk drive systems that use READ and WRITE buffers it becomes necessary to monitor ; and 
reducing, by the host system, the amount of write buffer capacity based on the write request (Col. 5 Ln. 2: “The SECTOR TRANSFER FROM HOST signal on line 14 from host interface 2 is connected to the UP input of held counter 45. The count output of held counter 45 is connected by bus 58 to zero detector 44 and adder 46.”);
receiving, in the host system from the memory system, data requested by the read request (Col. 6 Ln. 42: “In the ring mode sectors are transferred to the disk and the sector's location in READ buffer 1 is immediately made available for storage of a new sector retrieved from the disk.”); and
 increasing, by the host system, the amount identifying available buffer capacity of the memory system for transmitting read requests and write requests from the host system to the memory system, based on the receiving of the data requested by the read request (Col. 6 Ln. 57: “The READ BLOCK signal is raised to add the count of held counter 78 to sector counter 80 when sectors are released that were being held in READ buffer 1 and to indicate the ring mode of operation.”).

With regard to Claim 11, Anderson teaches the method of claim 7, further comprising: 
receiving, in the host system from the memory system, data identifying an amount of buffer capacity of the memory system that becomes available after completion of one or more write requests (Col. 5 Ln. 5: “The SECTOR TRANSFER TO DISK signal on line 18 from disk 
increasing, by the host system, the amount identifying available buffer capacity of the memory system for transmitting read requests and write requests from the host system to the memory system, according to the data identifying the amount of buffer capacity of the memory system that becomes available after completion of the one or more write requests (Col. 5 Ln. 10: “The count output of released counter 47 is connected by bus 59 to adder 46. Adder 46 combines the counts from held counter 45 and released counter 49 to form a sub-total count output on bus 60 which indicates the number of sectors presently being used in WRITE buffer 4.”).

With regard to Claims 12 and 16-20, these claims are equivalent in scope to Claims 7 and 11 rejected above, merely having a different independent claim type, and as such Claims 12 and 16-20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 7 and 11. 
With further regard to Claim 12, the claim recites additional elements not specifically addressed in the rejection of Claim 7. The Anderson reference also anticipates these additional elements of Claim 12, for example, causing the processor device to: 
store, in the host system, an amount of total buffer capacity of the memory system (Col. 1 Ln. 27: “In disk drive systems that use READ and WRITE buffers it becomes necessary to monitor the amount of data available in the READ buffer for a requested READ operation and the amount of space available in the WRITE buffer for a requested WRITE operation.”);

transmit, by the host system to the memory system, a write request to store data in the memory components; reduce, by the host system, the amount of total buffer capacity based on the write request (Col. 3 Ln. 44: “WRITE buffer monitor 6 maintains the total number of sectors stored in the WRITE buffer 4, the number of stored sectors released for transfer to the disk and the number of stored sectors not released for transfer to the disk.” Col. 5 Ln. 2: “The SECTOR TRANSFER FROM HOST signal on line 14 from host interface 2 is connected to the UP input of held counter 45. The count output of held counter 45 is connected by bus 58 to zero detector 44 and adder 46.”);
store, in the host system, an amount of write buffer capacity of the memory system (Col. 1 Ln. 27: “In disk drive systems that use READ and WRITE buffers it becomes necessary to monitor the amount of data available in the READ buffer for a requested READ operation and the amount of space available in the WRITE buffer for a requested WRITE operation.”); and 
reduce, by the host system, the amount of write buffer capacity based on the read request (Col. 5 Ln. 2: “The SECTOR TRANSFER FROM HOST signal on line 14 from host interface .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrer as applied to Claim 4 above, and further in view of Xiao et al. (US PGPUB 2019/0196716).
With regard to claim 5, Rohrer teaches all the limitations of claim 4 as described above. Rohrer does not teach the non-volatile dual in-line memory modules (NV-DIMM) as described in claim 5. Xiao teaches wherein 
the memory components include non-volatile memory (Fig. 1: NVDIMM 108. [0003] “the NVM chip on the NVDIMM may be a non-volatile RAM (NVRAM).”); and 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the memory system as disclosed by Rohrer with the NV-DIMM as taught by Xiao in order to more securely store data since “The NVDIMM can still store complete memory data when a system is completely powered off” (Xiao [0003]).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 4-5, 7, 11-12 and 16-20 have been fully considered but they are not persuasive.
As was stated in the previous Non-Final Rejection mailed September 21, 2020 and the previous Final Rejection mailed May 20, 2020, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing communication bottlenecks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant’s current remarks are substantial duplicates of the wherein the first time period does not overlap with the second time period,” as opposed to the newly amended claim language regarding reserving first and second portions of the buffer.
In response to applicant's argument that Rohrer and Anderson fail to teach of suggest reducing communication bottlenecks, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Although the Applicant points out, in Page 9 of the Remarks, the components of the system in Rohrer and manner in which it operates, the Office contends that the construction of the system in Rohrer and the manner in which it operates does not preclude Rohrer from anticipating the limitations as recited in Applicant’s Claim 1. As such, the Office maintains that Rohrer does teach the limitations of Claim 1.
Further with respect to the Applicant’s arguments regarding the rejections of Independent Claims 7 and 12 in view of the Anderson reference, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	June 2, 2021